Citation Nr: 0110677	
Decision Date: 04/12/01    Archive Date: 04/23/01

DOCKET NO.  99-15 630A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina




THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  




REPRESENTATION

Appellant represented by:	The American Legion






WITNESSES AT HEARINGS ON APPEAL

The appellant and her son 



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from November 1951 to January 
1953.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 1999 rating decision by the RO.  

The appellant testified at a personal hearing in Washington, 
D.C. before the undersigned Member of the Board in January 
2001.  



REMAND

In this case, the veteran's widow contends that service 
connection is warranted for the cause of the veteran's death.  
The veteran died in January 1996 at the age of 64.  The death 
certificate, issued at the time of the veteran's death, lists 
the cause of death as pulmonary fibrosis.  There were no 
other contributory causes listed.  

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096, et seq.  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).  Therefore, for these reasons, a remand is 
required.  

A careful review of the service medical records shows that 
the veteran was wounded during service in June 1952 from a 
missile that penetrated his left thigh with retroperitoneal 
penetration and left retroperitoneal hematoma.  An 
exploratory laparotomy revealed a large retroperitoneal 
hematoma which was drained from a stab wound in the left 
flank.  Left posterior thigh wound was debrided.  The bullet 
was found in the retroperitoneal tissues and was removed from 
the abdomen.  No organic injury was noted.  As a result of 
the wound, the veteran suffered from sciatic neuropathy.  

In an April 1953 rating decision, the RO granted service 
connection for paralysis of the left perennial nerve, rated 
as 40 percent disabling; for cicatrices of the skin and 
damage to Muscle Groups XIII and XVI, rated as 30 percent 
disabling; and cicatrices of the abdomen, postoperative, 
rated at a noncompensable level.  

In May 1963, the veteran was hospitalized by VA for back 
pain.  The veteran contended that doctors had told him that 
his back trouble was caused by the bullet being lodged 
against his spine.  VA records from June 1963 showed that the 
veteran had complained of soreness in his abdomen for 3 
years.  No basis for the veteran's abdominal soreness could 
be found.  The veteran was also seen in consultation by the 
Orthopedic Service concerning his low back pain and they felt 
that there was no relationship between the low back pain and 
the bullet which was lodged in the soft tissue of his back.  

The appellant, the veteran's wife, contends that the veteran 
had been shot three times during combat in Korea and that his 
death was due to lung and heart disease as well as from 
having a bullet lodged near his spine.  

In support of her claim of service connection for the cause 
of the veteran's death, the appellant submitted a May 1999 
statement from Dr. Hazelwood, one of the veteran's private 
physicians, indicating that the veteran had diffuse lung 
disease, pulmonary fibrosis undetermined etiology.  The 
doctor stated that the veteran did have significant 
disability and eventually died from that.  Finally, the 
doctor opined that the gunshot wound to his chest might have 
been a factor in his severe pulmonary fibrosis.  

In addition, the appellant submitted a June 1999 statement 
from another one of the veteran's private physicians, Dr. 
Willis, who indicated that the x-ray studies in 1962 had 
revealed a bullet in the thoracic area of the spine.  

In addition, the appellant submitted a November 1999 
statement from yet another private physician, Dr. Thourani, 
who indicated that he had treated the veteran for many years 
for advanced and diffuse lung disease with pulmonary 
fibrosis.  The doctor also indicated that the veteran had a 
history of a gunshot wound to the chest that might have been 
a contributing factor in the severe pulmonary insufficiency 
and fibrosis.  

In a November 1999 statement, Dr. Hazelwood indicated that 
the veteran's gunshot wound to his chest in service had had a 
significant impact on the etiology of his pulmonary fibrosis.  

The Board also notes that a subsequent copy of the veteran's 
Death Certificate indicates that the veteran's pulmonary 
fibrosis was due to or as a consequence of "previous gunshot 
wound to chest."  

The appellant testified at a personal hearing before a 
Hearing Officer at the RO in December 1999 that the veteran 
had been shot from behind in the left thigh during service.  
The appellant argued that three bullets came up in his 
stomach and that one bullet lodged in his spine, close to his 
lungs.  The appellant further testified that the veteran 
started having problems when he came out of service.  The 
appellant contended that the veteran died of pulmonary 
fibrosis caused by the fragments of the bullets.  

Thereafter, the appellant testified at a personal hearing in 
Washington, D.C. before the undersigned Member of the Board 
in January 2001.  The appellant reiterated her contention 
that the veteran had been shot with three bullets, not one, 
and that not all of the bullets were removed during service.  

Accordingly, this case is REMANDED to the RO for the 
following development:  

1.  The RO should take appropriate action 
to contact the appellant in order to 
request that she identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated the veteran 
for his fatal pulmonary fibrosis and 
claimed gunshot wound residuals since 
service.  The appellant should be asked 
to identify all health care providers who 
might have treated the veteran prior to 
his death.  After obtaining any necessary 
authorization from the appellant, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the appellant in response to this 
request, which have not been previously 
secured.  This should include all medical 
records from the private physicians who 
have submitted statements in support of 
the appellant's claim.  This also should 
include obtaining all records of 
treatment of the veteran during his final 
period of hospitalization, not previously 
obtained.  All VA treatment records, not 
previously secured, should be obtained.  
Once obtained, all records must be 
associated with the claims folder.  

2.  The RO should also afford the 
appellant an opportunity to provide 
additional argument and information to 
support her application for benefits.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The appellant should be afforded 
a reasonable amount of time to obtain and 
submit such evidence to the RO.  

3.  Following completion of the 
development requested above, the RO should 
review the appellant's claim.  The RO in 
this regard must ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

4.  If any benefit sought on appeal 
remains denied, then the appellant and her 
representative should be provided with a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.  

The appellant, as indicated hereinabove, has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


